DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it is advised to provide a single document containing the figures and the pictures instead of the separate documents currently filed in the application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
With regards to claim 1, the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  The claim is replete with grammatical and idiomatic errors.
The claim sets forth in the preamble “initially balanced internal pressure and external gas or fluid pressure to crimp/compress/shorten bellow to desired length while maintaining bellow element/convolution geometry thereby preventing walls collapse by providing internal convolution surface support by applying internal pressure against externally applied pressure”, it is unclear if these limitations are intended to be steps encompassed within the method. Additionally, it is noted that should they be intended to define method steps the limitations are couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure [see Ex parte Pfeiffer, 135 USPQ 31 (1961)]. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with a gerund term.
The claim states “simultaneously applying internal and external pressure” in line 6, this renders the claim indefinite since it is unclear what the internal and external pressures are being applied to, e.g. a container, the bellows, etc.
The claim states “applying internal and external pressure to said 500 PSI depending on bellow material, shape and size” this renders the claim indefinite since it is unclear how the pressure is to be 500 PSI and also be dependent upon the material, shape and size. The use of the phrase “depending on bellow material, shape and size” implies that the pressures are a changing value based on the material, shape and size however this contradicts the “said 500 PSI” limitation. Is the limitation intending to set forth the pressure can be depending upon the bellow material, shape and size up to 500 PSI? It is noted the specification appears to set forth the same language and therefore does not clarify the indefiniteness. 
Additionally, there appears to be insufficient antecedent basis for the limitation “said 500 PSI” found in line 6.
The claim states “closing internal pressure” in line 9, it is unclear what is intending to be set forth with the use of the term “closing”. Specifically, the claim fails to set forth an object/structure to be closed therefore it is unclear if the term closing is intending to refer to maintaining the pressure or stopping the applying of the internal pressure. Clarification and/or correction is required.
The claim states “increasing external pressure to said 5000 PSI which depends on bellow material, size and shape until bellow is compressed” this renders the claim indefinite since the metes and bounds of the claim are unclear. Specifically, it is unclear how the pressure is to be 5000 PSI and also be dependent upon the material, shape and size. The use of the phrase “depending on bellow material, shape and size” implies that the pressures are a changing value based on the material, shape and size however this contradicts the “said 5000 PSI” limitation. Is the limitation intending to set forth the pressure can be depending upon the bellow material, shape and size up to 5000 PSI? Additionally the limitation “until bellow is compressed” renders the claim indefinite since it is unclear if this limitation is intending to set forth the result of the 5000 PSI pressure or if the pressure is increased until the bellow is compressed to up a maximum pressure of 5000 PSI. It is noted the specification appears to set forth the same language and therefore does not clarify the indefiniteness.
The claim states “bellow is compressed to desired length LC where differential pressure between external and internal pressure would compress/shorten bellow from length LC to desired length L” in lines 10-12, this limitation appears to set forth that the bellow is compressed to length LC and also compressed to length L which renders the claim indefinite since it contradicts the specification since the length L is greater than length LC, therefore it is unclear how the shorter length LC is to be compressed/shortened to length L which is greater [see figure 1]. 
The claim states “desired length LC” in line 10 and “desired length L” in line 12, this renders the claim indefinite since the same terminology is being used to reference two different structural states of the bellow. It appears that the desired length LC is referring to the compressed desired length and the desired length L is referring to final or relaxed desired length. 

With regards to claim 2, the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  The claim is replete with grammatical and idiomatic errors.
The claim states “a crimping device/apparatus, see Fig. 2 of claim #1” in line 1, this renders the claim indefinite since claim 1 is directed to a method claim and not an apparatus claim. Additionally, the reference to figure 2 in the claim is improper since figures cannot be used to incorporate structure of a device/apparatus. 
The claim states “a crimping device/apparatus, see Fig. 2 of claim #1 wherein...” this renders the claim indefinite since the claim fails to provide a transitional phrase, e.g. comprising, consisting or consisting of. Additionally, wherein clauses are appropriate when further defining elements that have been previously recited in the claim. In this case the only positive element recited is the device, therefore the wherein clause further defining the bellow renders the claim indefinite since the bellow is not positively recited. It is noted that positively reciting the bellow would not further define the device structurally since the bellow is the workpiece for the device.
The claim states “mating parts that comprise of major parts as housing item bellow constraining member, a slidable internal guide item, an upper adapter item, and slidable rod item, sealing members in form of O-rings items and adjustable bellow travel constraining members, travel limiter item and jam nut item”, this renders the claim indefinite since it is unclear if these items are further defining the mating parts in which the bellow is not welded against or if these items are intending to further define the structure of the device/apparatus. It is noted that should the items listed intend to define the structure of the device, the limitation “mating parts” would render the claim indefinite since it is unclear what these parts are associated with, e.g. are the mating parts also a structural component of the device?
The claim states “wherein said steps 1a, 1b, 1c and 1d are used in exactly said order” in lines 7 and 14 this renders the claim indefinite since it appears to be intending to further define the method of claim 1, however claim 2 is directed to a device, therefore patentable weight of claim 2 is given based on the structural recitations within the claim and not the method or intended function. Additionally it is noted that a single claim cannot encompass therein two different statutory categories, in this case it appears that the claim is encompassing the statutory categories of apparatus and method within claim 2. 
The claim states “the crimping device/apparatus from claim #2 using method of claim #1” in line 8, this renders the claim indefinite since this limitation is found within claim 2, therefore it is unclear how it can encompass the device of the same claim. It is noted that should the claimed subject matter recited in claim 2b intend to be a separate claim, e.g. claim 3, the issues set forth in claim 2 directed to the missing transitional phrase, the improper use of a wherein clause and the lack of positively recited structure would apply as well. 
The claim states “must be equipped with expansion tank/accumulator” renders the claim indefinite since the phrase “must be equipped” does not positively recite the incorporation of such structure within the device. 
Examiner notes that no art has been applied to claims 1 and 2; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2001/0039822 to Minamidate et al and US 6,564,606 to Okada et al disclose methods and devices for compressing a bellow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725